DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 08/10/2022, have been received and made of record. In response to the most recent Office Action, dated 05/10/2022, claims 1, 5, 10, and 15 have been amended, claims 4 and 14 have been cancelled, and claims 20 and 21 have been added. Claims 1 and 10 have been amended to add previously indicated allowable subject matter from claims 4 and 14, respectively. Claim 20 is added which includes the subject matter of original claim 1 and allowable indicated subject matter from claim 2. Claim 21 is added which includes the subject matter of original claim 10 and allowable indicated subject matter from claim 12.  

Allowable Subject Matter
Claims 1-3, 5-13, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the first peak-hold circuit includes: a first capacitor and a second capacitor connected in series between the voltage input node and a reference voltage node; a first rectifier element having an anode connected to the reference voltage node and a cathode connected to a connection node of the first capacitor and the second capacitor; a second rectifier element having an anode connected to the connection node of the first capacitor and the second capacitor; and a third capacitor connected between a cathode of the second rectifier element and the reference voltage node, and the cathode of the second rectifier element outputs the peak surge voltage free of the ringing component included in the voltage at the voltage input node. Claims 2-3 and 5-9 depend upon claim 1. 

Regarding claim 10, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the first peak-hold circuit includes: a first capacitor and a second capacitor connected in series between the voltage input node and a reference voltage node; a first rectifier element having an anode connected to the reference voltage node and a cathode connected to a connection node of the first capacitor and the second capacitor; a second rectifier element having an anode connected to the connection node of the first capacitor and the second capacitor; and a third capacitor connected between a cathode of the second rectifier element and the reference voltage node, and the cathode of the second rectifier element outputs the peak surge voltage free of the ringing component included in the voltage at the voltage input node. Claims 11-13 and 15-19 are dependent upon claim 10.

Regarding claim 20, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests analog to digital (AD) converter to convert the voltage of the ringing component output from the subtractor into a digital value; and a controller configured to generate a digital control signal for controlling a control target based on the digital value.

Regarding claim 21, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests an analog to digital (AD) converter to convert the voltage of the ringing component output from the subtractor into a digital value; and a controller configured to generate a digital control signal for controlling a control target based on the digital value. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839 


/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839